Exhibit 16.1 Ronald N. Serota, CPA 2620 Regatta Dr., Suite 102 Las Vegas, Nevada 89128 USA TEL:(702) 869-0099●FAX:(702) 446-6071 Zollikerstrasse 27 CH-8032,Zurich Switzerland Inheidenerstrasse 69, 14th Fl. 60385 Frankfurt Germany ­­­ October 25, 2007 Securities and Exchange Commission 450 Fifth St., N.W. Washington, DC 20549 Re: U.S. Canadian Minerals, Inc. Ladies and Gentlemen: We have read the statements made by U.S. Canadian Minerals, Inc. in Item 4.01 of the accompanying Form 8-K filed with the Securities and Exchange Commission. We agree with the statements contained herein concerning our firm. Very Truly Yours, /s/ Ron Serota, President Ronald Serota, CPA, P.C., a Nevada Corporation Las Vegas, Nevada, USA
